department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations initiator se t eo ra t reviewer se t eo ra t department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil contact person identification_number contact number fax number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were originally incorporated on date in the state of a as a mutual not-for-profit insurance_company on date you re-domesticated and filed a certificate of conversion in the state of b your amended and restated articles of incorporation specifically state that your primary purpose is to be a non-profit risk retention captive_insurance_company your articles further authorize you to provide or enter into arrangements for the provision of insurance of various liability risks of not-for-profit community healthcare clinics in the state of c your primary objective is to provide a quality affordable and stable insurance provider providing medical malpractice and general liability coverage to your community clinic members your members are not-for-profit community clinics funded primarily by the federal government or the state government the clinics are composed of both rural and urban locations providing medical dental and mental health services to lower income individuals in the state of c part iv of the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code asks for a narrative description of your activities your response to part iv directs us to see the business plan that accompanies your application the business pian entitled plan of operations past present states that upon re- domestication you will be licensed in the state of b as a cla sec_3 risk retention group_captive insurance_company as stated in your articles under the heading objectives and goals it further states that your original primary objective ie to provide a quality affordable and stable insurance provider providing medical malpractice and general liability coverage to community clinics continues however since the company entered run-off on date it has also been the goal to provide your membership with a fall-back option should the medical malpractice market turn and place undue burdens on its membership you expect to stay in run-off status for the next five years as an alternative to procuring insurance from you your membership formed a purchasing group the purchasing group contracted with a mutual_insurance_company to provide its members with medical malpractice and general liability insurance although you continue to exist in run-off status your surplus increased due to excellent underwriting results and continued investment_income that outpaced general and administrative expenses which also allowed you to settle your claims with the increase in capital and surplus you have been able to implement a new insurance_company to assist members with their workers’ compensation crisis and you continue to look for additional services and or additional insurance products that the company can provide for example you have been able to assume a small portion of the risk of the purchasing group via a reinsurance arrangement with the mutual_insurance_company the reinsurance agreement calls for you to reinsure the physicians’ administrative defense pad coverage that the mutual_insurance_company provides to the members of the purchasing group via an endorsement on the policy you further stated that you have been providing pad coverage for several years and that you expect to continue operating as a reinsurance provider you state that your activities are the same now as they were before you converted from a for-profit to a non-profit corporation and that you have always been in the business of providing insurance coverage either directly or through reinsurance you provided an organization chart which shows that you own the preferred_stock in a holding_company the holding_company holds a percent interest in an insurance_company organized by your board_of directors to assist members with their workers’ compensation crisis you and the related subsidiaries share a common board one of your executive directors is also the managing director of a management company that provides bookkeeping services to you and the related subsidiaries law sec_501 of the internal_revenue_code code provides for the exemption from federal income_taxation of organizations described in sec_501 sec_501 of the code describes organizations which are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that an organization shall be treated as an organization organized and operated exclusively for charitable purposes if such organization is organized and operated solely to perform on a centralized basis certain specified services among them purchasing including the purchasing of insurance on a group basis which if performed on its own behalf by a hospital which is an organization described in subsection c and exempt from taxation under subsection a would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and to perform such services solely for two or more hospitals each of which is an organization described in subsection c further such organization must be organized and operated on a cooperative basis and allocate or pay within months after the close of its taxable_year all net earning to patrons on the basis of services performed for them if such organization has capital stock all of such stock outstanding must be owned by its patrons sec_501 of the code provides that an organization described in sec_501 or shall be exempt only if no substantial part of its activities consists of providing commercial-type_insurance sec_501 of the code provides that for purposes of sec_501 the term commercial-type_insurance shall not include insurance provided at substantially below cost to a class of charitable recipients sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 of the regulations provides that an organization is a b organized exclusively for one or more exempt purposes only if its articles of incorporation limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes organized and operated exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by sec_1_501_c_3_-1 of the regulations provides that an organization is not the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization will be it is engaged regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the term private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization revrul_71_529 1971_2_cb_234 concerns an organization formed to aid organizations exempt from tax under sec_501 of the code by assisting them to manage more effectively their endowment or investment funds the organization receives capital from the participating exempt_organizations which capital is then placed in one or more common funds in the custody of various banks membership in the organization is restricted to colleges and universities exempt under sec_501 its board_of directors is composed of representatives of the member organizations most of the operating_expenses of the organization including the costs of the services of the investment counselors and the custodian banks are paid for by grants from independent charitable organizations the member organizations pay only a nominal fee for the services performed these fees represent less than fifteen percent of the total costs of operation the ruling states that by providing the services described above to its members the organization is performing an essential function for charitable organizations by performing this function for the organizations for a charge that is substantially below cost the organization is performing a charitable activity within the meaning of sec_501 of the code in 326_us_279 the supreme court said that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 32_fedclaims_277 the court of federal claims considered whether a group self-insurance risk poo with membership consisting of unrelated nonprofit_corporations qualified as a tax-exempt_organization the organization was formed to provide reasonably priced liability coverage to its members at stable prices not available from commercial insurers noting that the sale of insurance is an inherently commercial activity ordinarily carried on by commercial for-profit companies the court found the plaintiff's activities to be commercial in nature because plaintiff was engaged in the actual underwriting of insurance policies and contracts with other firms to secure reinsurance for claims in excess of a certain amount the court found that plaintiff's activities possessed many of the attributes of a mutual_insurance_company such as accumulated_profits that inure to the benefit of members further noting that competition with commercial firms is strong evidence of the predominance of a nonexempt commercial purpose the court said that by providing insurance coverage and charging premiums the plaintiff placed itself in competition with other commercial insurance firms exempt_organizations is not an activity that would normally be performed by the member organizations accordingly the court held that the plaintiff had failed the operational_test under sec_501 because of the existence of a substantial nonexempt commercial purpose the court then said that even assuming that plaintiff qualified as an organization described in sec_501 of the code plaintiff serving as a group self-insurance risk_pool must demonstrate that sec_501 of the code does not preclude its exempt status finally the court said that providing insurance to unrelated in 103_tc_140 aff'd 71_f3d_808 11th cir the tax_court said that for purposes of explicating sec_501 of the code the plain meaning of the phrase purchasing of insurance on a group basis denotes a commercial transaction in which a cooperative hospital_service_organization negotiates and executes the purchase of insurance for its members as a group noting that the petitioners in the case are organized and operated to provide a means for their respective member hospitals to join together as a group to insure against professional liability and workers’ compensation claims which purposes were effectuated by providing centralized cooperative insurance services to member hospitals through the employment of actuaries risk managers underwriters accountants and other insurance consultants the court said that flar from purchasing insurance petitioners have assumed the role of the insurer in the absence of specific statutory language permitting a cooperative hospital_service_organization to provide insurance services in this manner we are compelled to conclude that petitioners’ activities preclude them from qualifying for exempt status under sec_501 the court noted that the petitioners had asserted that the legislative_history of the provision indicates that congress intended the phrase purchasing of insurance on a group basis to be broadly interpreted to permit cooperative_hospital_service_organizations to provide malpractice and general comprehensive insurance on a self-insurance basis the court replied that there is no evidence to support petitioners’ contention that congress intended for the provision to be liberally or broadly construed rather the court said- given that sec_501 was amended shortly after the enactment of sec_501 which limits the tax-exempt status of organizations providing insurance a more plausible explanation is that congress intended the amendment to serve as a clarification that a cooperative hospital_service_organization may purchase insurance on behalf of its members without risking a violation of subsection m id pincite emphasis in original the court then said that sec_501 also served as sound authority for denying the petitioners exempt status under sec_501 disagreeing with the petitioner's argument that the insurance in question was not commercial-type_insurance the court citing its opinion in 102_tc_745 said that we understand that congress intended for sec_501 to apply to those organizations providing any ‘type of insurance that can be purchased in the commercial market d pincite rationale to qualify as an organization described in sec_501 that is exempt from federal income_taxation under sec_501 an organization must demonstrate that it is organized and operated exclusively for charitable or other specified exempt purposes and that no part of its net_earnings inures to the benefit of a private_shareholder_or_individual an organization that purchases insurance on a group basis for two or more hospitals will be treated as an organization organized and operated for charitable purposes if it is a cooperative hospital_service_organization that meets the requirements of sec_501 sec_1_501_c_3_-1 of the regulations explains that you cannot be exempt under sec_501 of the code if you do not meet the organizational_test under sec_1_501_c_3_-1 or the operational_test under sec_1_501_c_3_-1 organizational_test sec_1_501_c_3_-1 of the regulations explains that you would not meet the organizational_test if your articles empower you to engage as a substantial part of your activities in activities which in themselves are not in furtherance of one or more of the exempt purposes set forth in sec_501 you are organized for the primary purpose of being a non-profit risk retention captive_insurance_company under state law your amended and restated articles of incorporation authorize you to provide for or enter into arrangements for the provision of insurance of various actas anonprofit risk retention captive_insurance_company in such classes of liability risks of the clinics insurance under applicable law and as are approved by the insurance commissioner of the state of b general nonprofit corporation and applicable captive insurance laws of the state of b and to transact any other lawful business for which nonprofit_corporations may be incorporated under the b nonprofit_corporations act as explained below under the heading organizational_test the provision of insurance and operation as an insurance_company without more are commercial activities that are not in todo and transact any and every other kind of business which is permitted under the furtherance of any exempt_purpose described in sec_501 since you are organized for the primary purpose of being a risk retention captive_insurance_company and to that end your articles of incorporation empower you to engage in insurance_business we find that you do not meet the organizational_test under sec_1_501_c_3_-1 of the regulations the fact that your articles further provide that you shall not possess or exercise any power or authority that will or might prevent you from qualifying or continuing to qualify as a corporation described in sec_501 of the code does not change the fact that your articles empower you to conduct a business that is not in furtherance of any exempt_purpose operational_test sec_1_501_c_3_-1 explains that you would be regarded as operated exclusively for one more exempt purposes only if you engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of the truly exempt purposes see better business bureau of washington d c inc v united_states above we find that you do not meet the operational_test under sec_1_501_c_3_-1 of the regulations for many of the same reasons that the plaintiff organization in nonprofits’ insurance alliance of cal v united_states above did not meet that test like the plaintiff organization in that case you were formed to provide reasonably priced insurance coverage for a membership consisting of numerous unrelated entities the community clinics like the plaintiff organization your activities possess many of the attributes of a mutual_insurance_company you provide your members medical malpractice insurance general liability insurance and physicians’ administrative defense coverage either directly or by reinsuring a portion of the risk under policies issued by a for-profit insurance_company in providing insurance coverage for your members you are engaged primarily in an inherently commercial activity ordinarily carried on by commercial for-profit companies in conducting the same activities you conducted as a for-profit organization you are undoubtedly in competition with other commercial insurers in addition you would not meet the operational_test under sec_1_501_c_3_-1 of the regulations if you allowed your net_earnings to inure to the benefit of persons having a personal and private interest in your activities one of your executive directors is also the manager director of a management company that provides bookkeeping services to you and the related subsidiaries you have not provided sufficient details of this arrangement to enable us to assess whether it offends sec_1_501_c_3_-1 or otherwise indicates that you are organized or operated for the benefit of private shareholders or individuals within the meaning of sec_1 c -1 d ii sec_501 while an organization that purchases insurance on a group basis for two or more hospitals would be treated as an organization organized and operated for charitable purposes if it is a cooperative hospital_service_organization under sec_501 of the code we find that you do not meet the requirements under that section because you are neither engaged in purchasing insurance on a group basis as contemplated under sec_501 nor are you organized and operated on a cooperative basis as contemplated under sec_501 in florida hospital trust fund v comm’r above the tax_court said that the plain meaning of the phrase ‘purchasing of insurance on a group basis’ denotes a commercial transaction in which a cooperative hospital_service_organization negotiates and executes the purchase of insurance for its membership as a group in so reading the phrase we find the operative word is ‘purchasing’ the court found that the petitioners rather than purchasing insurance had themselves assumed the role of insurer which activities precluded them from qualifying for exempt status under sec_501 similarly you do not purchase insurance on a group basis for your members rather you are organized and operated as a risk retention captive_insurance_company for the purpose of providing medical malpractice and general liability insurance to your members at present you reinsure the physicians’ administrative defense coverage provided to members of the purchasing group since you provide rather than purchase insurance you do not qualify for tax-exempt status as a cooperative hospital_service_organization under sec_501 since we find that you are neither organized nor operated exclusively for a charitable or other exempt_purpose whether as a cooperative hospital_service_organization or otherwise you do not qualify as an organization described in sec_501 of the code sec_501 aside from the issue of whether you are described in sec_501 of the code you would be precluded from exemption from federal taxation under sec_501 by operation of sec_501 sec_501 says that an organization described in sec_501 is not entitled to exempt status under sec_501 if a substantial part of its activities consists of providing commercial-type_insurance in florida hospital trust fund v comm’r above the tax_court distinguished between purchasing insurance for a hospital group versus providing insurance for a hospital group with the latter being a non-exempt commercial type activity the court said that in employing the term ‘commercial-type’ insurance we understand that congress intended for sec_501 to apply to those corporations providing any ‘type of insurance that can be purchased in the commercial market’ saying that there is no dispute that hospital professional liability and workers’ compensation insurance are normally offered by commercial insurers the court concluded that petitioners were providing commercial-type_insurance within the meaning of sec_501 similarly we find that the coverage your provide your members - medical malpractice insurance general liability insurance and physicians’ administrative defense coverage - are types of insurance that can be purchased on the commercial market nevertheless you contend that your activities do not constitute commercial-type_insurance by reason of sec_501 which section carves out an exception to the term commercial-type_insurance for insurance that is provided at substantially below cost to a class of charitable recipients in support of your position you state that your coverage will always be at a reasonable price and that depending on market conditions this reasonable price may be substantially lower than the commercial pricing of similar coverage in the open market but the test under sec_501 is not whether your prices are substantially lower than commercial pricing but whether they are substantially below your costs in revrul_71_529 above we said that an organization providing investment management services to related_organization was performing a charitable activity within the meaning of sec_501 where the member organizations paid only a nominal fee for the services performed for then which fee represented less than fifteen percent of the total cost of operations you have not provided evidence that you are providing insurance to your members at anything approximating percent of cost on the contrary you state that you serve as a vehicle by which you would guarantee continuity of coverage to the clinics and that coverage will always be at a reasonable price you make no mention that you will provide coverage at rates that are below your cost you state in your application that your surplus grew substantially due excellent underwriting results and continued investment_income outpacing general and administrative expenses these financial results would indicate that you are not providing insurance at substantially below cost different than the activities you undertook as a for-profit entity we find that your primary purpose and a substantial amount of your activities consists of the provision of commercial- type insurance consequently you are precluded by sec_501 from exemption from tax under sec_501 in that event and insofar as your current activities are no conclusion you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not for more information about representation see publication practice already done so before the irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination action letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t exempt_organizations technical group constitution avenue nw washington dc you may also fax your statement using the fax number shown in the heading of this if you fax your statement please call the person identified in the heading of this letter to letter confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations initiator se t eo ra t reviewer se t eo ra t
